Exhibit 10.6

 

FIRST AMENDMENT TO THE

OLD LINE BANK

SALARY CONTINUATION PLAN AGREEMENT (2014)

 

WHEREAS, Old Line Bank, (the “Bank”) and Mark Semanie, (the “Executive”)
previously entered into the Old Line Bank Salary Continuation Plan Agreement
(2014), originally effective as of March 27, 2014 (the “Agreement” or “Plan”);
and

WHEREAS, the Agreement is designed to provide retirement benefits to the
Executive upon certain enumerated events, payable out of the Bank’s general
assets; and

WHEREAS, the Bank and the Executive have agreed to amend the Agreement to
provide additional benefits per this Amendment.

NOW, THEREFORE, effective May 7, 2018 (the “Effective Date”), the Bank and the
Executive hereby amend the Agreement as follows:

 

 1. Annuity Contract and Other Investments. For purposes of satisfying its
    obligations to provide benefits under the Plan and this Amendment, the Bank
    has invested in a Flexible Premium Indexed Deferred Annuity Contract issued
    by _________________ Insurance Company, contract #________ (the “Annuity
    Contract(s)”), and may invest in such other annuity contracts (a) as the
    Bank may purchase from time to time in accordance with the Plan, the income
    value of which the Bank intends to serve as the measure of the Plan benefit
    for Executive and (b) are identified by Policy number in writing by the Bank
    as an “Annuity Contract” under the Plan. However, nothing in this Section
    shall require the Bank to invest in any particular form of investment. The
    Bank is the sole owner of the Annuity Contract, and other such investments,
    and shall have the right to exercise all incidents of ownership, shall be
    the beneficiary of any death proceeds and shall at all times be entitled to
    the Annuity Contract’s cash surrender value. Notwithstanding any provision
    hereof to the contrary, the Bank shall have the right to sell or surrender
    any Annuity Contract without terminating the Plan and this Amendment,
    provided the Bank replaces the Annuity Contract with a comparable annuity
    policy or asset of comparable value, with a comparable lifetime withdrawal
    feature and comparable benefit value.  Without limitation, the Annuity
    Contract at all times shall be the exclusive property of the Bank and shall
    be subject to the claims of the Bank’s creditors.

 

1 

 



 2. Provision of Benefits for the Normal Retirement Benefit. In the event that
    benefits become payable under paragraph 3.1 of the Plan, the benefit amount
    shall be determined in accordance with the Plan and shall be paid in
    accordance with the terms of the Plan (the “Original Retirement Benefit”). A
    separate benefit amount shall be determined equal to the amount that is paid
    from the Annuity Contract designated under this Amendment through the cash
    withdrawal rider and shall commence at the same time as the Original
    Retirement Benefit, payable to the Executive for the life of the Executive
    (the “Lifetime Retirement Benefit”). During the period that the Original
    Retirement Benefit amount is payable, the Original Retirement Benefit amount
    shall be offset by the Lifetime Retirement Benefit amount. In all respects
    other than the offset, the Original Retirement Benefit shall be paid in
    accordance with the terms of the Plan in a manner consistent therewith and
    with Section 409A of the Code. In addition, during the period that the
    Original Retirement Benefit amount is payable, the amount of the Lifetime
    Retirement Benefit that is equal to the Original Retirement Benefit shall be
    paid in accordance with the terms of the Original Retirement Benefit in a
    manner consistent the Plan and with Section 409A of the Code.

 

 3. Provision of Benefits for the Separation from Service Benefit. In the event
    that benefits become payable under paragraph 3.5 of the Plan, the benefit
    amount shall be determined in accordance with the Plan and shall be paid in
    accordance with the terms of the Plan (the “Original Early Separation
    Benefit”). A separate benefit amount shall be determined equal to a portion
    of the amount that is paid from the Annuity Contract, as described below,
    designated under this Amendment through the cash withdrawal rider and shall
    commence at the same time as the Original Early Separation Benefit, payable
    to the Executive for the life of the Executive (the “Lifetime Early
    Separation Benefit”). During the period that the Original Early Separation
    Benefit amount is payable, the Original Early Separation Benefit amount
    shall be offset by the Lifetime Early Separation Benefit amount. In all
    respects other than the offset, the Original Early Separation Benefit shall
    be paid in accordance with the terms of the Plan in a manner consistent
    therewith and with Section 409A of the Code. In addition, during the period
    that the Original Early Separation Benefit amount is payable, the amount of
    the Lifetime Early Separation Benefit that is equal to the Original Early
    Separation Benefit shall be paid in accordance with the terms of the
    Original Early Separation Benefit in a manner consistent the Plan and with
    Section 409A of the Code.
     1. The portion of the amount that is paid from the Annuity Contract is a
        percentage of the amount that is paid from the Annuity Contract through
        the Rider at Normal Retirement Age. This percentage is the ratio of the
        Account Balance on the Early Retirement Date to the projected Account
        Balance at Normal Retirement Age.

 

2 

 



 4. Provision of Benefits for Change in Control. In the event that benefits
    become payable under paragraph 3.6 of the Plan, the benefit amount shall be
    determined in accordance with the Plan and shall be paid in accordance with
    the terms of the Plan. Notwithstanding the preceding, if the Executive has
    previously elected a lump sum payment in lieu of receiving one hundred
    eighty (180) equal monthly installments in the case of a Separation from
    Service within 24 months following the Change in Control, the Bank shall
    transfer ownership of the Annuity Contracts to the Executive and this
    transfer of ownership shall be payment in kind and payment in full of the
    Executive’s Change in Control Benefit. In this event, the Executive shall
    become the sole owner of the Annuity Contracts and shall have the right to
    exercise all incidents of ownership, shall have the right to name the
    beneficiary of any death proceeds and shall at all times be entitled to the
    Annuity Contracts’ cash surrender value. This transfer of ownership of the
    Annuity Contracts shall occur at the time as provided in paragraph 3.6 of
    the Plan.

 

 5. Provision of Benefits for the Disability Benefit. In the event that benefits
    become payable under paragraph 3.4 of the Plan, the benefit amount shall be
    determined in accordance with the Plan and shall be paid in accordance with
    the terms of the Plan (the “Original Disability Benefit”). A separate
    benefit amount shall be determined equal to a portion of the amount that is
    paid from the Annuity Contract, as described below, designated under this
    Amendment through the cash withdrawal rider and shall commence at the same
    time as the Original Disability Benefit, payable to the Executive for the
    life of the Executive (the “Lifetime Disability Benefit”). During the period
    that the Original Disability Benefit amount is payable, the Original
    Disability Benefit amount shall be offset by the Lifetime Disability Benefit
    amount. In all respects other than the offset, the Original Disability
    Benefit shall be paid in accordance with the terms of the Plan in a manner
    consistent therewith and with Section 409A of the Code. In addition, during
    the period that the Original Disability Benefit amount is payable, the
    amount of the Lifetime Disability Benefit that is equal to the Original
    Disability Benefit shall be paid in accordance with the terms of the
    Original Disability Benefit in a manner consistent the Plan and with Section
    409A of the Code.
     1. The portion of the amount that is paid from the Annuity Contract is a
        percentage of the amount that is paid from the Annuity Contract through
        the Rider at Normal Retirement Age. This percentage is the ratio of the
        Account Balance on the Early Retirement Date to the projected Account
        Balance at Normal Retirement Age.

 

3 

 



 6. Right to Purchase Asset. In the event any governmental agency having
    jurisdiction over the Bank has declared the Bank to be troubled, critically
    undercapitalized, received a CAMELS rating of 5, willfully violating a Cease
    and Desist Order or operating in an unsafe or unsound manner, the Executive
    shall be given a first right to purchase the Annuity Contracts as defined in
    the Agreement. Such offer will be made to the Executive in writing within
    thirty (30) days of such declaration by the governmental agency and
    Executive will have until sixty (60) days from the date of the offer to
    complete the purchase, after which the offer will be withdrawn. In this
    case, the Executive will be allowed a subsequent right to purchase the
    Annuity Contracts at the next such declaration by a governmental agency, as
    herein described, and any subsequent declaration, in the same manner.

 

IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Amendment and consent to the changes contained herein. Both
parties have caused this Amendment to the Agreement, as identified above, to be
executed this 7th day of May, 2018.

 

 



EXECUTIVE OLD LINE BANK     ______________________________ By: /s/Mark A.
Semanie                            Title: Chief Operating
Officer                   



 

4



 

